Mr. Chief Justice Hernández
delivered the opinion of the court.
This is an appeal from a decision of the Registrar of Property of TIumacao of February 26, 1918, refusing to record a deed of sale of real property.
In his answer to the appellant’s brief the registrar moves for dismissal of the appeal on the ground that it was not taken within the statutory period.
The unrecorded document was returned to the appellant on March 1, 1918, and was filed in the office of the clerk of this court, together with a written brief, on the 23rd of the same month.
Section 3 of the Act to provide for appeals from decisions of registrars of property of March 1, 1902, reads as follows:
“The party interested may withdraw the document, within two days after the refusal of the registrar to record or enter it, and within twenty days thereafter may present it to the Supreme Court *264and the court shall thereupon affirm or reverse the action of the registrar, as in section 2.”
• As we have said, the document was returned to the interested party, Francisco Porrata, on March 1, and filed in this court on the 23rd of the same month, or after the lapse of the said statutory period.
The decision in question was acquiesced in by the expiration of the time allowed by law for an appeal, therefore the appeal cannot be considered on its merits. Hernández v. Registrar of Property, 14 P. R. R. 768; Barreras v. Registrar of Property, 15 P. R. R. 542.
The appeal should be

Dismissed.

Justices Wolf, del Toro, Aldrey and Hutchison concurred.